          Case 3:18-cr-05318-AJB Document 2 Filed 11/08/18 PageID.5 Page 1 of 2




 1   ADAM L. BRAVERMAN
     Acting United States Attorney
 2   MATTHEW BREHM
     Assistant U.S. Attorney                                     I~::~~ ~;;'.~ LJ.'}
                                                                ~ ii: ,;_:~ f(~ Cl"~,,.
 3
     California Bar No.: 239288                              ~
 4
     Office of the U.S. Attorney                                        ~---~
     880 Front Street, Room 6293                               . NOV 0 8 2018
 5   San Diego, CA 92101                                       --·-------
     Tel; (619) 546-8983                                    CLEf1i( us D1Srn1CTCULll'ff
 6   Fax: (619) 546-0831        UHSEllLEDPERDllDERllFCO fiUTHEH':JDiSTRiCfOFCAL~¥PRUN~¢
     Email: matthew.brehm@tisdoj.gov
 7
     Attorneys for the
 8

 9

10
                           SOUTHERN DISTRICT OF CALIFORNIA
11

12
                                                             18MJ5779
      UNITED STATES OF AMERICA,
                Plaintiff,                           No.
13
                                                     APPLICATION FOR ORDER SEALING
14     v.                                            COMPLAINT AND ARREST WARRANTS,
                                                     ACCOMPANYING MATERIALS, AND
15    VICENTE ZADOC LOPEZ PALOMARES (1),             THIS APPLICATION AND SEALING
           aka Chaco,                                ORDER
16    DIANA GALLARDO GUERRERO (2),                   UNDER SEAL
17                Defendants.
18 1 1 - - - - - - - - - - - - - - - - - - - - - '

19
            The United States of America, by its counsel, moves to seal the
20
     1) Complaint and Arrest Warrants,          2) Accompanying Materials, and 3)
21
     this   Application    and   Order   in   the     above-captioned matter.      These
22
     documents disclose an ongoing covert investigation.                Disclosure        in
23

24   the public record at this time likely would cause the targets to flee

25   to avoid prosecution,        destroy or discard evidence,          and otherwise

26   seriously jeopardize the investigation.
27
     II
28
     II
        Case 3:18-cr-05318-AJB Document 2 Filed 11/08/18 PageID.6 Page 2 of 2




 1   DATED: November~' 2018
 2
     Respectfully submitted,
 3                                      ADAM L. BRAVERMAN
                                        United States Attorney
 4

 5

 6                                                       Attorney

 7
          IT IS HEREBY ORDERED that the complaint,          arrest warrant,     and
 8
     its accompanying materials,        as well as this application and this
 9
10   Order, are sealed until otherwise ordered by the Court.

11

12    Dated:   November   _!_,   2018
13

14
                                                             MCQUAID
                                              UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21
22

23

24

25

26

27

28
